         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


KELSEY NICOLE HEUSTIS,                                 Case No.: 3:19-cv-00259-REB

       Petitioner,                                     MEMORANDUM DECISION AND
                                                       ORDER
       vs.

COMMISSIONER OF SOCIAL SECURITY,

       Respondent,


        Before the Court is Petitioner Kelsey Nicole Heustis’s Petition for Review, seeking

review of the Social Security Administration’s decision denying her application for Social

Security Disability Insurance benefits and Supplemental Security Income for lack of disability.

See Pet. for Review (Dkt. 2). This action is brought pursuant to 42 U.S.C. § 405(g). Having

carefully considered the record and otherwise being fully advised, the Court enters the following

Memorandum Decision and Order:

                           I. ADMINISTRATIVE PROCEEDINGS

       On December 13, 2016, Petitioner Kelsey Nicole Heustis filed an application with the

Social Security Administration for Social Security Disability Insurance benefits and

Supplemental Security Income, alleging disability beginning March 13, 2015. These claims

were initially denied on February 22, 2017 and, again, on reconsideration on May 11, 2017. On

June 23, 2017, Petitioner timely filed a Request for Hearing. On May 17, 2018, Administrative

Law Judge (“ALJ”) R.J. Payne held a hearing in Spokane, Washington, at which time Petitioner,

represented by attorney Paul L. Clark, appeared and testified. At the same hearing, Lowell L.

Sparks, M.D., and William U. Weiss, Ph.D., appeared telephonically as impartial medical

experts; Sharon F. Welter, an impartial vocational expert, also appeared and testified in person.


MEMORANDUM DECISION AND ORDER - 1
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 2 of 17




       On July 26, 2018, the ALJ issued a Decision denying Petitioner’s claims, finding that she

was not disabled within the meaning of the Social Security Act. Petitioner timely requested

review from the Appeals Council and, on May 31, 2019, the Appeals Council denied Petitioner’s

Request for Review, making final the ALJ’s Decision.

       Having exhausted her administrative remedies, Petitioner timely filed the instant action,

arguing generally that “[t]he decision of the Commissioner is without foundation, not supported

by substantial evidence, and is, in fact, contrary to the evidence presented,” and also that “[t]he

Commissioner erred in his failure to apply the appropriate standard of law.” Pet. for Review, p.

3 (Dkt. 2). Specifically, Petitioner claims that “[t]he ALJ erred in evaluating opinion evidence

contrary to the dictates of 20 C.F.R. §§ 404.1527 and 416.927 and Ninth Circuit precedent.”

Pet.’s Brief, p. 9 (Dkt. 14). Petitioner requests that the Court either reverse the ALJ’s Decision

and find that she is entitled to disability benefits or, alternatively, remand the case for further

proceedings and award attorneys’ fees. See id. at p. 16; see also Pet. for Review, p. 3 (Dkt. 2).

                                  II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is such relevant evidence as a reasonable mind might accept as

adequate to support an ALJ’s finding/conclusion. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993); Flaten v. Sec’y of Health &

MEMORANDUM DECISION AND ORDER - 2
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 3 of 17




Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The standard requires more than a scintilla

but less than a preponderance (see Sorenson v. Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir.

1975); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)), and “does not mean a large or

considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       As to questions of fact, the Court’s role is to review the record as a whole to determine

whether it contains evidence allowing a reasonable mind to accept the conclusions reached by

the ALJ. See Richardson, 402 U.S. at 401. The ALJ is responsible for determining credibility

and resolving conflicts within the medical testimony (see Allen v. Heckler, 749 F.2d 577, 579

(9th Cir. 1984)), resolving any ambiguities (see Vincent ex. rel. Vincent v. Heckler, 739 F.2d

1393, 1394-95 (9th Cir. 1984)), and drawing inferences logically flowing from the evidence

contained in the record (see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)). Where the

evidence is susceptible to more than one rational interpretation, the reviewing court may not

substitute its judgment or interpretation of the record for that of the ALJ. See Flaten, 44 F.3d at

1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       As to questions of law, the ALJ’s decision must be based on proper legal standards and

will be reversed for legal error. See Matney, 981 F.2d at 1019. At the same time, the ALJ’s

construction of the Social Security Act is entitled to deference if it has a reasonable basis in law.

See id. However, reviewing federal courts “will not rubber-stamp an administrative decision that

is inconsistent with the statutory mandate or that frustrates the congressional purpose underlying

the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       Evaluating evidence presented at an administrative hearing, the ALJ must follow a five-

step sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

MEMORANDUM DECISION AND ORDER - 3
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 4 of 17




404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act. See Heckler v. Campbell, 461 U.S. 458, 460-62 (1983).

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. § 404.1520(b). SGA is defined as work

activity that is both substantial and gainful. “Substantial work activity” is work activity that

involves doing significant physical or mental activities. See 20 C.F.R. § 404.1572(a). “Gainful

work activity” is work that is usually done for pay or profit, whether or not a profit is realized.

See 20 C.F.R. § 404.1572(b). If the claimant has engaged in SGA, disability benefits are denied,

regardless of how severe her physical/mental impairments are and regardless of her age,

education, and work experience. If the claimant is not engaged in SGA, the analysis proceeds to

the second step. Here, the ALJ found that Petitioner “has not engaged in substantial gainful

activity since March 13, 2015, the alleged onset date.” (AR 17).

       The second step requires a determination of whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. § 404.1520(c). An impairment or combination of impairments is

“severe” if it significantly limits an individual’s ability to perform basic work activities. An

impairment or combination of impairments is “not severe” when medical and other evidence

establish only a slight abnormality or a combination of slight abnormalities that would have no

more than a minimal effect on an individual’s ability to work. See 20 C.F.R. § 404.1521; see

also Social Security Rulings (“SSRs”) 85-28, and 16-3p. If there is no severe medically

determinable impairment or combination of impairments, benefits are denied. Here, the ALJ

found that Petitioner has the following severe impairments: “bipolar I disorder with psychotic

features; anxiety disorder; schizotypal personality disorder; methamphetamine use disorder;

cannabis use disorder; obesity.” (AR 18).

MEMORANDUM DECISION AND ORDER - 4
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 5 of 17




       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526. If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. See 20 C.F.R. § 404.1509. If the claimant’s impairments neither meet nor equal one of

the listed impairments, the claimant’s case cannot be resolved at step three and the evaluation

proceeds to step four. Here, the ALJ concluded that Petitioner’s above-listed impairments, while

severe, do not meet or medically equal, either singly or in combination, the criteria established

for any of the qualifying impairments. See (AR 22-24).

       The fourth step of the evaluation process requires the ALJ to determine whether the

claimant’s residual functional capacity (“RFC”) is sufficient for the claimant to perform past

relevant work. See 20 C.F.R. § 404.1520(e). An individual’s RFC is her ability to do physical

and mental work activities on a sustained basis despite limitations from her impairments. In

making this finding, the ALJ must consider all of the claimant’s impairments, including

impairments that are not severe. See 20 C.F.R. § 404.1520(e), 404.1545; see also SSR 96-8p.

On this point, the ALJ concluded:

      After careful consideration of the entire record, the undersigned finds that the claimant
      has the residual functional capacity to perform medium work as defined in 20 CFR
      404.1567(c) and 416.967(c) except she can lift/carry no more than 50 pounds
      occasionally and 25 pounds frequently, sit six hours in an eight-hour workday, and
      stand and walk six hours total, in any combination, in an eight-hour workday with
      normal breaks. The claimant is limited to frequent stooping, crouching, kneeling,
      crawling, and climbing of ramps and stairs; no climbing of ladders, ropes or scaffolds;
      no balancing; no working in marked temperature extremes (heat, cold); no unprotected
      heights or hazardous machinery. The claimant can understand, remember and carry
      out simple, routine and/or repetitive work instructions and work tasks; can have
      occasional contact with the public; can work with, or in the vicinity of, coworkers but
      not in a teamwork-type work setting; can handle normal supervision (i.e., no over-the-
      shoulder or confrontational type of supervision); would do best in a routine work
      setting with little or no changes; no fast paced or strict production quota type work; no
      independent decision-making or making decisions for others; low stress work defined

MEMORANDUM DECISION AND ORDER - 5
           Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 6 of 17




      as no managerial work and no more than making simple workplace judgments; no
      working involving large crowds (e.g.,, 30 people or more in a small room, or large
      festival or sporting event crowds).

(AR 24).

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of her impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. See 20 C.F.R. §§ 404.1512(f),

404.1560(c); see also Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993). Here, the ALJ

found that Petitioner “is capable of performing past relevant work as a kitchen helper, cook

helper and cleaner, housekeeping [because] [t]his work does not require the performance of

work-related activities precluded by the claimant’s [RFC].” (AR 30). Alternatively, considering

Petitioner’s age, education, work experience, and RFC, the ALJ concluded that there are other

jobs that exist in the significant numbers in the national economy that she can also perform,

including fish cleaner, price marker, and foam rubber fabricator. See (AR 31-32). Therefore, the

ALJ concluded that Petitioner “has not been under a disability, as defined in the Social Security

Act, from March 13, 2015, though the date of this decision.” (AR 32).

B.     Analysis

       The ALJ is responsible for resolving ambiguities and conflicts in the medical record. See

Magallanes, 881 F.2d at 750. The ALJ must provide clear and convincing reasons for rejecting

the uncontradicted medical opinion of a treating or examining physician, or specific and

legitimate reasons for rejecting contradicted opinions, so long as they are supported by

substantial evidence. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). However,

“[t]he ALJ need not accept the opinion of any physician, including a treating physician, if that

opinion is brief, conclusory, and inadequately supported by clinical findings.” Chaudhry v.

MEMORANDUM DECISION AND ORDER - 6
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 7 of 17




Astrue, 688 F.3d 661, 671 (9th Cir. 2012). Additionally, the ALJ may discount physicians’

opinions based on internal inconsistencies, inconsistencies between their opinions and other

evidence in the record, or other factors the ALJ deems material to resolving ambiguities. See

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999). Finally, an ALJ is

not bound to a physician’s opinion of a claimant’s physical condition or the ultimate issue of

disability. Magallanes, 881 F.2d at 751.

       If the record as a whole does not support the physician’s opinion, the ALJ may reject that

opinion. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). Items

in the record that may not support the physician’s opinion include clinical findings from

examinations, conflicting medical opinions, conflicting physician’s treatment notes, and the

claimant’s daily activities. See id.; see also Bayliss, 427 F.3d 1211; Connett v. Barnhart, 340

F.3d 871 (9th Cir. 2003); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595 (9th Cir. 1999).

An ALJ also may reject a treating physician’s opinion if it is based “to a large extent” on a

claimant’s self-reports that have been properly discounted as not credible. See Tommasetti v.

Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

       Here, Petitioner argues that the ALJ failed to properly evaluate the opinions of Drs.

Rebecca Alexander and William Weiss. See Pet.’s Brief, p. 10 (Dkt. 14) (“Two acceptable

medical sources offered opinions as to Petitioner’s psychological limitations, Dr. Alexander the

consultative examiner, and Dr. Weiss, medical expert who testified at the hearing. The ALJ

failed to consider all the factors in § 404.1527(c) in evaluating their opinions.”). Their medical

opinions, and the ALJ’s consideration of the same, are addressed in turn below.

       1.      Dr. Alexander

       Dr. Alexander examined Petitioner on February 4, 2016 and, later, on February 16, 2017.

Based on psychological/cognitive functioning, Dr. Alexander opined following the first

MEMORANDUM DECISION AND ORDER - 7
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 8 of 17




examination that (1) Petitioner’s “ability to understand and remember information is mildly

impaired”; (2) Petitioner’s “[a]bility to sustain concentration and persist is moderately affected

by mood instability/depression and possibly periods of methamphetamine and marijuana use”;

and (3) Petitioner’s “[a]bility to interact appropriately in the workplace, attend consistently and

be timely and punctual, and respond to clients and employers is moderately to markedly

impaired by Schizotypal traits, mood lability, and drug abuse.” (AR 569).

       The ALJ gave this opinion “some” weight “because it is based on a thorough examination

and interview.” (AR 28). However, according to the ALJ, that weight is limited “because issues

like sustainability/consistency over time are difficult to assess in a one-time examination, and Dr.

Alexander’s opinion on these matters is inconsistent with records showing significant

improvement with medication.” Id. Petitioner contends that the ALJ erred in limiting the weight

given to Dr. Alexander’s February 2016 opinions. See Pet.’s Brief, p. 11 (Dkt. 14) (“The ALJ’s

reasons for finding the opinion merited little weight on the factors there were considered are

insufficient.”). The undersigned is not persuaded.

       To begin, Dr. Alexander’s opinions concerning Petitioner’s mental limitations are

incomplete and/or inconsistent with the balance of the medical record, to the extent they do not

consider Petitioner’s improvements/stabilization while on medication. Treatment notes from

Roye Ely, FNP, for example, show:

      As of 12/15/16: “Kelsey feels that her symptoms which are paranoia and delusions,
       are much better. She no longer thinks people are talking about her and the TV and
       radio are no longer talking to her. . . . No active hallucinations and she is much less
       stressed than at previous visits.” (AR 605).

      As of 1/26/17: “Kelsey has been on the Invega for several months now and, by
       report of her staff, she is much better.” (AR 636).

      As of 5/25/17: “She assures me that she could handle pills at this time, is ready to
       admit that she has a mental illness and that she needs treatment. Admits that she is
       thinking more clearly since going on meds. (AR 671).

MEMORANDUM DECISION AND ORDER - 8
         Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 9 of 17




      As of 6/29/17: “Much improved. She is calm, speaking easily, much more willing
       to discuss her symptoms objectively. . . . Kelsey is as lucid as I have ever seen
       her.” (AR 670).

      As of 7/27/17: “Kelsey is still much better than at initial visits. No delusions but
       voices are still present at a 3 or 4 on a 1-10 scale. . . . Kelsey assures me that she
       is 100% med compliant, has not missed a dose, but took it late a couple of times.
       Also complains that she is more irritable. Overall, however, she can see that she is
       much improved.” (AR 669).

      As of 10/12/17: “Kelsey continues to be much improved over her presenting state
       and is capable of doing some kind of simple work and get along with others which
       definitely was not true initially. I continue to urge her to get more exercise and try
       to get into town where she could have more social contact and more job
       opportunities.” (AR 667).

       This disconnect presumably stems, at least in part, from the fact that Dr. Alexander’s

above-referenced opinions predated Petitioner’s improved mental state following treatment. See

(AR 569) (Dr. Alexander’s noting Petitioner’s prognosis as “guarded given poor work history

and no psychotropic medications to treat psychological diagnoses.”) (emphasis added); see also

Pet.’s Brief, p. 11 (Dkt. 14) (“The inconsistent records were created after Dr. Alexander’s exam

and report; Dr. Alexander did not review them. . . . This statement leaves open the possibility

that medication would be useful; Dr. Alexander’s conclusions about limitations are not

inconsistent with eventual improvement with medication.”). Regardless, these opinions exist in

isolation at that moment in time, and do not – indeed could not – accurately reflect Petitioner’s

evolving and improving condition with the benefit of medication. The ALJ’s recognition of this

reality was not improper.

       Following the second examination, Dr. Alexander similarly opined that Petitioner’s (1)

“[a]bility to understand simple and complex instructions does not seem impaired,” but that

“during periods of severe mania and depression, her ability to remember instructions and sustain

concentration and persist is significantly impaired”; and (2) “[a]bility to interact appropriately in


MEMORANDUM DECISION AND ORDER - 9
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 10 of 17




workplace, exercise good judgment, interpret others’ intentions, and respond to stress and clients

is markedly impaired by mood, lability, paranoia, Schizotypal personality traits, and social

anxiety.” (AR 611).

       The ALJ gave this opinion “little to some weight,” again pointing to Petitioner’s

encouraging response to medication and overall progress since the first examination, as well as

contradictory evidence elsewhere in the medical record. (AR 29). Petitioner challenges these

assessments, renewing her argument that the ALJ failed to provide specific and legitimate

reasons for discounting Dr. Alexander’s opinions. The undersigned remains unpersuaded.

       To continue, despite the second examination occurring nearly a year after the initial

exam, Dr. Alexander’s opinion was largely unchanged from the first examination and was

tethered to the fact of Petitioner’s psychological impairments, not to Petitioner’s condition when

such impairments were treated with medication. But, as before, Petitioner’s condition had

indisputably improved with the benefit of medication, to the point that Petitioner told Dr.

Alexander during the second examination in February of 2017 that she had not had any periods

of severe mania since starting medication in October/November 2016. See (AR 609, 611); see

also supra (discussing Petitioner’s improvement while on medication following first examination

with Dr. Alexander). Yet, Dr. Alexander seemingly presumed the existence of such manic

episodes when discussing Petitioner’s limitations. At best this is unnecessary; at worst, it ignores

Petitioner’s true condition, especially when also considering the improved mental status finding

during Petitioner’s second examination with Dr. Alexander. Compare generally (AR 564-69),

with (AR 606-11) (following second examination, Dr. Alexander noting: “There did not appear

to be a comprehension deficit as in understanding oral instructions, completing single and

multistage commands, i.e., complete office forms”; “Ms. Heustis reports, for the most part, she

interacted really well with past employers and clients but there were ‘off days.’ She has friends

MEMORANDUM DECISION AND ORDER - 10
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 11 of 17




with whom she visits maybe once a week and good friends from high school who she visits once

every two months”; “Ms. Heustis reports depressive episodes last half a day” (as compared to

lasting “for a few months” as reported in first examination); “[m]ania lasts a couple of hours and

occurs three times a week[, but] [i]n the past, mania lasted sometimes for days”; and “she thinks

the medication is helping but it doesn’t completely alleviate symptoms.”).

       Moreover, Dr. Alexander’s opinions are contradicted. For example, the ALJ pointed to

separate opinions from state agency reviewing medical consultants, who said that although

Petitioner does have medically-determinable mental health impairments, she is not disabled. See

(AR 28) (citing (AR 84-95, 97-109, 111-23, 125-37, 139-55, 157-73)). Therefore, the ALJ is

required to have specific and legitimate reasons for challenging Dr. Alexander’s opinions, but no

more than that. See Moore v. Comm’r of Soc. Sec. Admin., 279 F.3d 920, 924 (9th Cir. 2002)

(“The ALJ could reject the opinions of Moore’s examining physicians, contradicted by non-

examining physician, only for ‘specific and legitimate reasons that are supported by substantial

evidence in the record.’”) (quoting Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)). The

ALJ met this standard.

       From all of this, it is clear that Petitioner suffers from several impairments

(acknowledged as “severe” by the ALJ (see (AR 18)) that impact her ability to work. However,

the ALJ provided specific legitimate reasons for rejecting or questioning certain of Dr.

Alexander’s opinions. Petitioner argues that those opinions were not given the weight they

deserved, but such opinions were considered in the context of the surrounding medical record.

This Court’s role is not to resolve the conflicting evidence and ultimately decide whether

Petitioner is once-and-for-all disabled as that term is used within the Social Security regulations.

Rather, this Court must decide whether the ALJ’s decision is supported by the record. This

record informs and supports the ALJ’s decisions on how to consider the various opinions,

MEMORANDUM DECISION AND ORDER - 11
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 12 of 17




including those of Dr. Alexander. The ALJ decided to discount certain opinions while crediting

others. He supports his decision by clear and convincing, specific, and legitimate reasons.

Hence, because the evidence can reasonably support the ALJ’s conclusions in these respects, this

Court will not substitute its judgment for that of the ALJ’s even if this Court were to have a

different view. See Richardson, 402 U.S. at 401; Matney, 981 F.2d at 1019.

       2.      Dr. Weiss

       During the May 17, 2018 hearing, Dr. Weiss indicated that Petitioner’s limitations would

actually be worse absent substance abuse (beginning in March 2016),1 testifying in response to

questions from the ALJ and Petitioner’s attorney as follows:

       ALJ:    All right. Would there be then a period of time where you would be rating
               the B criteria with the DAA [(drug addiction and alcoholism)], and without
               DAA?

       A:      I think, you know, we could rate it without these – without drug and alcohol,
               particularly for the period – if we – the period could be March 2016, and
               you know, we could rate it for the period from March 2016 forward. I think
               that would be appropriate.

       ALJ: Okay.

       A:      I think at that point, there was . . . according to the record anyway, no use
               of methamphetamine.

       ALJ: And then with DAA, would be 3/15 – 3/13/15, the alleged onset date, to say
            March 1, 2016?

       A:      Yes, I think that would be appropriate. Of course, methamphetamine is a
               powerful drug and can precipitate psychosis. It’s difficult before March
               2016, to disentangle those. But I think if we move forward from an onset
               date of March 2016, forward, we can do it without the – without
               methamphetamine being an issue.

       ALJ: Okay. Well, I’m going – I want to get it both ways, so two periods of time.

       1
          Dr. Weiss concluded that, for the purposes of addressing Petitioner’s application, she
used methamphetamine from the March 13, 2015 onset date until she reported to Dr. Alexander
at the second examination in February 2017 that she last used methamphetamine in March 2016.
See (AR 56) (referring to (AR 608)).

MEMORANDUM DECISION AND ORDER - 12
     Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 13 of 17




    A:     Okay.

    ALJ:   Let’s go with the . . . DAA first, and then we’ll go without DAA?

                                             ....

    ALJ: How could it be without DAA, how could [interacting with others] be
         marked, and with DAA be moderate? Explain that to me.

    A:     Okay. It’s – interact with others is marked.

    ALJ:   No. Tell me how – with DAA, it can be moderate, without DAA, it’s
           marked?

    A:     That’s because the – what we can see – we see that without the DAA, we
           actually see the entire psychopathological picture. It was difficult to
           disentangle those when we were doing it with the DAA. But if we
           disentangle those which we have since the – let’s see, March 2016, I think
           we are seeking a more severe form of the disorder that she has.

    ALJ:   Okay. So yeah, this is very unusual. This is the first time I’ve ever had a
           medical expert testify that the ratings without DAA would be greater than
           with DAA. So that’s where I’m having a little problem but fine. If that’s
           your stance on it, that’s fine.

    A:     Yeah, that’s my stand on it, yes. . . . .

    ALJ:   Okay. So actually beginning March 1, 2016, you feel that she meets
           [Listing] 1203 –

    A:     Meets a Listing.

    ALJ:   -- 04, and 06, in combination?

    A:     Yeah, those two in combination. The reason this is happening is that it’s
           difficult to disentangle the methamphetamine from the psychotic disorder
           that we have. But I think it’s clear when the methamphetamine is removed,
           so – and in other words what I’m saying is that we can actually see the
           disorder after the methamphetamine is removed. That’s why I’m testifying
           this way.

    ALJ:   Okay. And that would be as of March 1, 2016?

    A:     That is correct.




MEMORANDUM DECISION AND ORDER - 13
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 14 of 17




       ALJ:    All right. So we’ve got the – no Listing’s been met or equaled with DAA,
               so we’ll need an RFC to cover that period of time, a mental RFC? We’ll –
               let’s do a narrative mental RFC? Let’s try to put it in vocational terms as
               best we can as we go along, okay?

       A:      Okay. Now what do you want me to do? I’m sorry.

       ALJ:    We’ve got a period of time from the alleged onset date to March 1, 2016,
               where no Listing’s been met or equaled. Therefore, we will need to have
               some . . . a mental RFC?

                                                 ....

       ATT: Well, Doctor, for this period March ’15, March ’16, when she was using
            meth, if we – so is your testimony that you can’t imagine what her
            limitations would be if the drugs were removed during that time? I know
            it’s a counterfactual but wouldn’t they be similar to what they were after
            she stopped using meth? Isn’t that the baseline?

       A:      What – I guess what I’m saying on that is that it’s difficult to say just exactly
               what – how the methamphetamine affects her ability to work. Often it
               precipitates psychotic episodes, for example. What we can do is say exactly
               what the impact of the meth was, but once she stopped the meth, I think we
               can see the full spectrum of her disorders. I think that’s the way I would
               put it. That would be after March 2016.

(AR 55-56, 58-61, 63).

       In a nutshell, Dr. Weiss testified that, (1) when Petitioner used methamphetamine (before

March 2016), she did not meet a Listing at step three of the sequential process; but that (2) when

Petitioner stopped using methamphetamine (after March 2016), she then met certain Listings.

The ALJ considered that opinion, but found it was entitled to “little weight” as counterintuitive

and not supported by the record in any event. See (AR 29) (“In the undersigned’s 24 years of

experience as an [ALJ], the undersigned has never had a medical expert testify that the

claimant’s limitations would actually be worse absent substance use. Dr. Weiss’s explanation for

this did not make sense, nor is it supported by the record.”). The Court agrees.




MEMORANDUM DECISION AND ORDER - 14
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 15 of 17




       The ALJ highlighted how the medical record does not align with Dr. Weiss’s position,

even leaving aside the apparent seldom-encountered nature of his opinion. In November 2016,2

Petitioner presented with psychotic symptoms, elevated mood, and impaired functioning –

caused by her methamphetamine use. See (AR 590, 592) (“Today, Kelsey is manic with elevated

mood, laughing constantly, paranoid, having ideas of reference about her living situation and the

government, religiosity, and lacks insight into her symptoms. . . . . Kelsey’s mania can become

triggered by meth use, as appeared to have happened on this occasion.”). According to the ALJ,

“this report contains the most significant abnormalities in the entire record and claimant’s

symptoms appeared to be triggered by her meth use, which is inconsistent with Dr. Weiss’s

opinion of worsening absent meth.” (AR 30) (citing (AR 590-92)). In other words, the record

indicates that Petitioner’s methamphetamine use made her mental impairments worse, not better.

See also (AR 566, 608) (Dr. Alexander observing that Petitioner’s previous methamphetamine

use affected finances, relationships, mental health, work, and legal status).

       Correspondingly, as discussed above, Petitioner’s symptoms improved as of November

2016 when she stopped taking methamphetamine and sought treatment. See supra; see also (AR

30) (ALJ stating: “Dr. Weiss’s opinion is also inconsistent with records from November 2016

forward, which clearly show that, since attaining sobriety and starting medications, the claimant

has experienced significant improvement in her symptoms. The claimant, herself, has also

reported a significant improvement with medication and sobriety, which, again, is inconsistent

with Dr. Weiss’s opinion.”) (internal citations omitted). This circumstance likewise coincides




       2
          This would indicate that, contrary to Dr. Weiss’s assumption during the May 17, 2018
hearing (see supra), Petitioner did not stop using methamphetamine in March 2016 (as evidenced
by the November 2016 treatment note), in turn calling into question the accuracy of Dr. Weiss’s
“entire psychopathological picture” from which he premises his opinion.

MEMORANDUM DECISION AND ORDER - 15
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 16 of 17




with the state agency medical consultants’ conclusions that Petitioner, though suffering from

various impairments, is not disabled, further contradicting Dr. Weiss’s opinion. See supra.

       Dr. Weiss’s opinion is contradicted. Therefore, the ALJ need only present specific and

legitimate reasons for rejecting it, supported by substantial evidence. In questioning the

foundation of Dr. Weiss’s opinion to begin with and, later, discussing inconsistencies between it

and the rest of the record, the ALJ did just that. The ALJ’s discounting of Dr. Weiss’s opinion is

properly supported as a matter of law.

                                      IV. CONCLUSION

       The ALJ, as fact-finder, must weigh the evidence, draw inferences from facts, and

determine credibility. Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739 F.2d at 1394; Sample,

694 F.2d at 642. If the evidence is susceptible to more than one rational interpretation, one of

which is the ALJ’s, the Court may not substitute its interpretation for that of the ALJ. Key, 754

F.2d at 1549. The ALJ has provided reasonable and rational support for his well-formed

conclusions, even if such evidence is susceptible to a different interpretation. Accordingly, the

ALJ’s decisions as to Petitioner’s disability claim were based on proper legal standards and

supported by substantial evidence. Therefore, the Commissioner’s decision that Petitioner is not

disabled within the meaning of the Social Security Act is supported by substantial evidence in

the record and is based upon an application of proper legal standards.

       The Commissioner’s decision is affirmed.

///

///

///

///

///

MEMORANDUM DECISION AND ORDER - 16
        Case 3:19-cv-00259-REB Document 18 Filed 09/30/20 Page 17 of 17




                                         V. ORDER

       Based on the foregoing, the decision of the Commissioner is AFFIRMED and this action

is DISMISSED in its entirety, with prejudice.

                                                  DATED: September 30, 2020

                                            _________________________
                                                  Ronald E. Bush
                                                  Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 17
